[Cite as State ex rel. Martin v. Russo, 130 Ohio St.3d 269, 2011-Ohio-5516.]




    THE STATE EX REL. MARTIN, APPELLANT, v. RUSSO, JUDGE, APPELLEE.
 [Cite as State ex rel. Martin v. Russo, 130 Ohio St.3d 269, 2011-Ohio-5516.]
Mandamus will not issue when relator has an adequate remedy in the ordinary
        course of law—Court of appeals judgment denying claim for writ of
        mandamus affirmed.
  (No. 2011-1223—Submitted October 18, 2011—Decided November 1, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96328, 2011-Ohio-3268.
                                 ___________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the claim
of appellant, Tramaine Martin, for a writ of mandamus to compel appellee,
Cuyahoga County Court of Common Pleas Judge Michael J. Russo, to vacate his
sentence in a criminal case and resentence him.
        {¶ 2} As the court of appeals correctly held, Martin’s claims of
sentencing error, including his allied-offense claim, are not cognizable in an
action for an extraordinary writ, because he has an adequate remedy by appeal to
raise these claims. See State ex rel. Voleck v. Powhatan Point, 127 Ohio St.3d
299, 2010-Ohio-5679, 939 N.E.2d 819, ¶ 7 (“Mandamus will not issue when the
relators have an adequate remedy in the ordinary course of law”); State ex rel.
Cotton v. Russo, 125 Ohio St.3d 449, 2010-Ohio-2111, 928 N.E.2d 1092, ¶ 1
(affirming denial of writs of mandamus and procedendo because insofar as relator
attempted to raise claims of sentencing error, he had an adequate remedy by
appeal to raise them); cf. Smith v. Voorhies, 119 Ohio St.3d 345, 2008-Ohio-4479,
894 N.E.2d 44, ¶ 10 (“allied-offense claims are nonjurisdictional and are not
cognizable in habeas corpus”).
                               SUPREME COURT OF OHIO




           {¶ 3} Moreover, res judicata bars Martin from raising the same claims he
raised in his appeal. State ex rel. Brown v. Wauford, 129 Ohio St.3d 17, 2011-
Ohio-2858, 949 N.E.2d 999, ¶ 2; see State v. Martin, Cuyahoga App. No. 95281,
2011-Ohio-222. “Mandamus is not a substitute for an unsuccessful appeal.”
State ex rel. Marshall v. Glavas, 98 Ohio St.3d 297, 2003-Ohio-857, 784 N.E.2d
97, ¶ 6.
           {¶ 4} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                                Judgment affirmed.
           O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                __________________
           Tramaine Martin, pro se.
           William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                              ______________________




                                          2